Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 1 of 29 Page ID #:54



      Lee M. Weinberg (Cal. SBN 131567)
  1
      lee@weinberg-gonser.com
  2   Shanen R. Prout, of counsel (Cal. SBN 236137)
      shanen@weinberg-gonser.com
  3
      Bryan B. Bitzer (Cal. SBN 324301)
  4   bryan@weinberg-gonser.com
  5
      WEINBERG GONSER LLP
      10866 Wilshire Blvd., Suite 1650
  6   Los Angeles, CA 90024
  7
      Phone: (424) 239-2850

  8   Attorneys for Plaintiff ARYA TOUFANIAN
  9
                               UNITED STATES DISTRICT COURT
 10
                  CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 11
 12    ARYA TOUFANIAN, an individual,                 Case No.: 2:19-cv-07934-DMG-SS
 13
             Plaintiff,                               DECLARATION OF BRYAN B.
 14                                                   BITZER IN SUPPORT OF
 15          v.                                       PLAINTIFF’S RESPONSE TO
                                                      ORDER TO SHOW CAUSE RE:
 16    KYLE OREFFICE, an individual; GIVE             DISMISSAL FOR LACK OF
 17    BACK MEDIA, LLC, a Georgia limited             PROSECUTION
       liability company; and DOES 1-10,
 18                                                   Case filed: September 12, 2019
 19          Defendants.                              Trial: not yet set

 20
 21
 22         I, Bryan B. Bitzer, declare as follows:

 23         1.      I am an attorney of record for Plaintiff Arya Toufanian (“Plaintiff”) in

 24   the above action. I am over the age of 18. I have personal knowledge of the matters

 25   stated herein, and if called as a witness I could and would testify competently as to

 26   those matters. I submit this declaration in support of Plaintiff’s Response to the

 27   Court’s Order to Show Cause Re: Dismissal for Lack of Prosecution.

 28                                            1
                                DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 2 of 29 Page ID #:55



            2.     On September 12, 2019, I caused Plaintiff’s Complaint to be filed in the
  1
      U.S. District Court for the Central District of California.
  2
            3.     On September 13, the Court issued a 21-Day Summons as to defendants
  3
      Kyle Oreffice and Give Back Media, LLC.
  4
            4.     On September 13, I submitted a service of process order with OneLegal
  5
      to serve Give Back Media, LLC through its registered agent, Kyle Oreffice at the
  6
      address registered with the Georgia Secretary of State: 3202 Alston Ct. NE, Roswell,
  7
      Georgia 30075. A true and correct copy of the service order is attached hereto as
  8
      Exhibit A.
  9
            5.     On September 13, I submitted a service order with OneLegal to serve
 10
      Kyle Oreffice in his personal capacity at 3202 Alston Ct. NE, Roswell, Georgia
 11
      30075, that information online indicated was a residence. A true and correct copy of
 12
      that service order is attached hereto as Exhibit B.
 13
            6.     On September 21, I received an email from a representative from
 14
      OneLegal stating that initial attempts to serve both Defendants at 3202 Alston Ct.
 15
      NE, Roswell, Georgia 30075 had been unsuccessful. A true and correct copy of my
 16
      correspondence with the representative from OneLegal is attached hereto as Exhibit
 17
      C.
 18
            7.     On or around September 21, I received a non-service report from
 19
      OneLegal. A true and correct copy of the non-service report is attached hereto as
 20
      Exhibit D.
 21
            8.     On October 7, I engaged the services of a private investigator to track
 22
      down Kyle Oreffice’s current residential or work addresses.
 23
            9.     On October 9, the private investigator delivered a report to me, which
 24
      showed that Kyle Oreffice currently resided at 1031 Davison Lane, Greensboro,
 25
      Georgia 30642.
 26
            10.    That same day, I submitted a service order with OneLegal to serve Give
 27
 28                                            2
                                DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 3 of 29 Page ID #:56



      Back Media, LLC through its registered agent, Kyle Oreffice, at 1031 Davison Lane,
  1
      Greensboro, Georgia 30642. A true and correct copy of the service order is attached
  2
      hereto as Exhibit E.
  3
            11.     On October 9, I also submitted a service order with OneLegal to serve
  4
      Kyle Oreffice in his personal capacity at the same address. A true and correct copy
  5
      of that service order is attached hereto as Exhibit F.
  6
            12.     On October 15, I received a message from OneLegal stating that service
  7
      on both Defendants had again failed. A true and correct copy of each service report
  8
      is attached hereto as Exhibit G.
  9
            13.     On or around October 23, Plaintiff’s father sent my office a copy of an
 10
      Instagram conversation between defendant Oreffice and a friend of Plaintiff, in which
 11
      Oreffice admitted, “my lawyers told me if i [sic] evade his process server I can cost
 12
      him money by having to serve me again and again so that’s what i've [sic] been doing
 13
      lol.” A true and correct copy of the conversation that Plaintiff’s father provided to
 14
      me is attached hereto as Exhibit H.
 15
            14.     I am unaware of any person currently acting as Defendants’ legal
 16
      counsel in this case and have not communicated with any person purporting to be
 17
      Defendants’ legal counsel.
 18
            15.     Between the end of October and early December Plaintiff’s co-counsel
 19
      of record and I discussed the most efficient way to cause service of process on
 20
      Defendants.
 21
            16.     On December 16, my office served on both Defendants by first class
 22
      mail to the known current address for them this Court’s form Notice of Lawsuit and
 23
      Request for Waiver of Service of Summons and the Waivers of Service of Summons.
 24
      Attached hereto as Exhibit I are true and correct copies of those documents served.
 25
 26
 27
 28                                            3
                                DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 4 of 29 Page ID #:57



            I declare under the penalty of perjury of the laws of the United States of
  1
      America that the foregoing is true and correct.
  2

  3
       DATED: December 17, 2019
  4
  5
  6
                                                  Bryan Bitzer
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23

 24
 25
 26
 27
 28                                           4
                               DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 5 of 29 Page ID #:58



  1
  2

  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23

 24
 25
 26
 27
                           EXHIBIT “A”
 28                                         5
                             DECLARATION OF BRYAN B. BITZER
12/16/2019
         Case                                        One Legal
                  2:19-cv-07934-DMG-SS Document 10-1 Filed  12/17/19 Page 6 of 29 Page ID #:59



                           Con rmation #:           23063439
                           Case Title:              Arya Toufanian v. Kyle Ore ce


                        Thank you for choosing One Legal. If you have any questions about this order, please email us at
                        support@onelegal.com.

                        CASE INFORMATION                                                ORDER DETAILS
                         Court Name:                     United States District         Order Type:                         Serve
                                                         Court, Central District
                                                         of California                  Date/Time Submitted:                9/13/2019 10:34 AM
                                                                                                                            PT
                         Court City/ZIP:                 Los Angeles 90012

                                                                                        Contact Name:                       Bryan Bitzer
                         Case #:                         2:19-cv-07934-DMG-SS

                                                                                        Attorney Name:                      none
                         Plaintiff:                      Arya Toufanian

                                                                                        Email Noti cation:                  Contact
                         Defendant:                      Kyle Ore ce

                         Representing:                   Petitioner




                        DOCUMENTS
                         Document Type                Document Title               Pages Uploaded            Pages to Fax           Total Pages

                         Summons                      Summons                      48                        0                      48

                         Con rmation Report           Con rmation Report           2                         0                      2




                        SERVICE OF PROCESS

                         Process Serving Order #:        13766815            Address:
                                                                             Business
                         Service Level:                  Three Day
                                                                             3202 Alston Ct,
                         Party to Serve:                 Kyle                NE,
                                                         Ore ce              Roswell, GA
                                                                             30075
                         Last Day to Serve:              9/18/2019



                         Process Serving Order #:        13766816            Address:
                                                                             Business
                         Service Level:                  Three Day           Give Back
                                                                             Media, LLC
                         Party to Serve:                 Give Back           3202 Alston Ct,
                                                         Media, LLC          NE,
                                                                             Roswell, GA
                         Agent for Service:              Kyle                30075
                                                         Ore ce

                         Last Day to Serve:              9/18/2019




                                                            Copyright © 2019 One Legal LLC • www.onelegal.com


https://platform.onelegal.com/OrderReceipt/Index/23063439                                                                                         1/1
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 7 of 29 Page ID #:60



  1
  2

  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23

 24
 25
 26
 27
                           EXHIBIT “B”
 28                                         6
                             DECLARATION OF BRYAN B. BITZER
12/16/2019
         Case                                        One Legal
                  2:19-cv-07934-DMG-SS Document 10-1 Filed  12/17/19 Page 8 of 29 Page ID #:61



                           Con rmation #:           23063439
                           Case Title:              Arya Toufanian v. Kyle Ore ce


                        Thank you for choosing One Legal. If you have any questions about this order, please email us at
                        support@onelegal.com.

                        CASE INFORMATION                                                ORDER DETAILS
                         Court Name:                     United States District         Order Type:                         Serve
                                                         Court, Central District
                                                         of California                  Date/Time Submitted:                9/13/2019 10:34 AM
                                                                                                                            PT
                         Court City/ZIP:                 Los Angeles 90012

                                                                                        Contact Name:                       Bryan Bitzer
                         Case #:                         2:19-cv-07934-DMG-SS

                                                                                        Attorney Name:                      none
                         Plaintiff:                      Arya Toufanian

                                                                                        Email Noti cation:                  Contact
                         Defendant:                      Kyle Ore ce

                         Representing:                   Petitioner




                        DOCUMENTS
                         Document Type                Document Title               Pages Uploaded            Pages to Fax           Total Pages

                         Summons                      Summons                      48                        0                      48

                         Con rmation Report           Con rmation Report           2                         0                      2




                        SERVICE OF PROCESS

                         Process Serving Order #:        13766815            Address:
                                                                             Business
                         Service Level:                  Three Day
                                                                             3202 Alston Ct,
                         Party to Serve:                 Kyle                NE,
                                                         Ore ce              Roswell, GA
                                                                             30075
                         Last Day to Serve:              9/18/2019



                         Process Serving Order #:        13766816            Address:
                                                                             Business
                         Service Level:                  Three Day           Give Back
                                                                             Media, LLC
                         Party to Serve:                 Give Back           3202 Alston Ct,
                                                         Media, LLC          NE,
                                                                             Roswell, GA
                         Agent for Service:              Kyle                30075
                                                         Ore ce

                         Last Day to Serve:              9/18/2019




                                                            Copyright © 2019 One Legal LLC • www.onelegal.com


https://platform.onelegal.com/OrderReceipt/Index/23063439                                                                                         1/1
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 9 of 29 Page ID #:62



  1
  2

  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23

 24
 25
 26
 27
                           EXHIBIT “C”
 28                                         7
                             DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 10 of 29 Page ID #:63
                                             Monday, December 16, 2019 at 6:53:24 PM Paciﬁc Standard Time

Subject: RE: One Legal Order status 13766816 (KYLE OREFFICE and GIVE BACK MEDIA, LLC ET AL)
Date: Monday, September 23, 2019 at 10:27:15 AM Paciﬁc Daylight Time
From: Ruth Jhade Derival
To:      Bryan Bitzer
CC:      Service Center

I understand. We will keep the order open un[l Wednesday 9/25.

Thank you,

RJ

From: Bryan Bitzer <Bryan@Weinberg-Gonser.com>
Sent: Monday, September 23, 2019 10:22 AM
To: Ruth Jhade Derival <rjderival@onelegal.com>
Cc: Service Center <servicecenter@onelegal.com>
Subject: Re: One Legal Order status 13766816 (KYLE OREFFICE and GIVE BACK MEDIA, LLC ET AL)

We are currently working to ﬁnd a new address; so we’d like to keep the order open un[l we can do so.

Thanks

-Bryan

From: Ruth Jhade Derival <rjderival@onelegal.com>
Date: Saturday, September 21, 2019 at 11:28 AM
To: Bryan Bitzer <Bryan@Weinberg-Gonser.com>
Cc: Service Center <servicecenter@onelegal.com>
Subject: One Legal Order status 13766816 (KYLE OREFFICE and GIVE BACK MEDIA, LLC ET AL)

Hello,

I wanted to ask you how you would like us to proceed next with this order. The server stated: “The current
resident and her family moved into this home in May and does not know the defendant but did inform me
that she was told that he moved to North Carolina. Her claimed seemed to be credible.”

Would you like us to ajempt at a diﬀerent address? Please know addi[onal fees will incur. Please know to
submit a new order if you would like us to ajempt a new address in a diﬀerent State.

How would you like us to proceed? Please let us know by end of business day Wednesday September 25th, if
not, we will proceed then with the Non-Service Report for you.

Thank you,

RJ


Disclaimer


                                                                                                         Page 1 of 2
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 11 of 29 Page ID #:64

The information contained in this communication from the sender is confidential. It is intended solely for use by the
recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
unlawful.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the
recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
unlawful.




                                                                                                                       Page 2 of 2
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 12 of 29 Page ID #:65



   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
  25
  26
  27
                            EXHIBIT “D”
  28                                        8
                             DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 13 of 29 Page ID #:66
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 14 of 29 Page ID #:67
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 15 of 29 Page ID #:68



   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
  25
  26
  27
                            EXHIBIT “E”
  28                                        9
                             DECLARATION OF BRYAN B. BITZER
12/16/2019
        Case                                         One Legal
                 2:19-cv-07934-DMG-SS Document 10-1 Filed  12/17/19 Page 16 of 29 Page ID #:69



                           Con rmation #:           23159545
                           Case Title:              Arya Toufanian v. Kyle Ore ce


                        Thank you for choosing One Legal. If you have any questions about this order, please email us at
                        support@onelegal.com.

                        CASE INFORMATION                                                ORDER DETAILS
                         Court Name:                    United States District          Order Type:                         Serve
                                                        Court, Central District
                                                        of California                   Date/Time Submitted:                10/9/2019 5:13 PM PT

                         Court City/ZIP:                Los Angeles 90012
                                                                                        Contact Name:                       Bryan Bitzer

                         Case #:                        2:19-cv-07934-DMG-SS
                                                                                        Attorney Name:                      Doug Lipstone

                         Plaintiff:                     Arya Toufanian
                                                                                        Email Noti cation:                  Contact
                         Defendant:                     Kyle Ore ce

                         Representing:                  Plaintiff




                        DOCUMENTS
                         Document Type         Document Title                      Pages Uploaded            Pages to Fax           Total Pages

                         Summons               Summons and Complaint               48                        0                      48




                        SERVICE OF PROCESS

                         Process Serving Order #:       13883789             Address: Home


                         Service Level:                 Three Day            1031 Davison
                                                                             Lane,
                         Party to Serve:                Kyle                 Greensboro, GA
                                                        Ore ce               30642
                                                                             678-294-4243
                         Last Day to Serve:             10/11/2019



                         Process Serving Order #:       13883790             Address:
                                                                             Business
                         Service Level:                 Three Day
                                                                             1031 Davison
                         Party to Serve:                Give Back            Lane,
                                                        Media, LLC           Greensboro, GA
                                                                             30642
                         Agent for Service:             Kyle                 678-294-4243
                                                        Ore ce

                         Last Day to Serve:             10/15/2019




                                                            Copyright © 2019 One Legal LLC • www.onelegal.com


https://platform.onelegal.com/OrderReceipt/Index/23159545                                                                                          1/1
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 17 of 29 Page ID #:70



   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
  25
  26
  27
                            EXHIBIT “F”
  28                                       10
                             DECLARATION OF BRYAN B. BITZER
12/16/2019
        Case                                         One Legal
                 2:19-cv-07934-DMG-SS Document 10-1 Filed  12/17/19 Page 18 of 29 Page ID #:71



                           Con rmation #:           23159545
                           Case Title:              Arya Toufanian v. Kyle Ore ce


                        Thank you for choosing One Legal. If you have any questions about this order, please email us at
                        support@onelegal.com.

                        CASE INFORMATION                                                ORDER DETAILS
                         Court Name:                    United States District          Order Type:                         Serve
                                                        Court, Central District
                                                        of California                   Date/Time Submitted:                10/9/2019 5:13 PM PT

                         Court City/ZIP:                Los Angeles 90012
                                                                                        Contact Name:                       Bryan Bitzer

                         Case #:                        2:19-cv-07934-DMG-SS
                                                                                        Attorney Name:                      Doug Lipstone

                         Plaintiff:                     Arya Toufanian
                                                                                        Email Noti cation:                  Contact
                         Defendant:                     Kyle Ore ce

                         Representing:                  Plaintiff




                        DOCUMENTS
                         Document Type         Document Title                      Pages Uploaded            Pages to Fax           Total Pages

                         Summons               Summons and Complaint               48                        0                      48




                        SERVICE OF PROCESS

                         Process Serving Order #:       13883789             Address: Home


                         Service Level:                 Three Day            1031 Davison
                                                                             Lane,
                         Party to Serve:                Kyle                 Greensboro, GA
                                                        Ore ce               30642
                                                                             678-294-4243
                         Last Day to Serve:             10/11/2019



                         Process Serving Order #:       13883790             Address:
                                                                             Business
                         Service Level:                 Three Day
                                                                             1031 Davison
                         Party to Serve:                Give Back            Lane,
                                                        Media, LLC           Greensboro, GA
                                                                             30642
                         Agent for Service:             Kyle                 678-294-4243
                                                        Ore ce

                         Last Day to Serve:             10/15/2019




                                                            Copyright © 2019 One Legal LLC • www.onelegal.com


https://platform.onelegal.com/OrderReceipt/Index/23159545                                                                                          1/1
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 19 of 29 Page ID #:72



   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
  25
  26
  27
                            EXHIBIT “G”
  28                                       11
                             DECLARATION OF BRYAN B. BITZER
12/16/2019
        Case                                     OrderStatus
                  2:19-cv-07934-DMG-SS Document 10-1         Details
                                                         Filed       | One Legal
                                                                  12/17/19       Page 20 of 29 Page ID #:73



   Order #13883789: Process Serve
   Submitted: 10/9/2019 5:13 PM PT   |   Attorney: Doug Lipstone   |   Contact: Bryan Bitzer




                 Serve failed                                                                                                    Service Level: Three Day
                 10/15/2019 9:45 AM                                                                                           Last day to serve: 10/11/2019



     MESSAGE FROM ONE LEGAL: Service could not be completed. You can nd documentation of non-service and details of each attempt below. Please
     place a new order if you would like to request additional attempts to serve this party.




     Documents

        Returned (0)

     Your con rmation report will be available here once the serve is complete.

        Your Files (1)


       Document Title                                              Document Type                                 Pages      Status

       Summons and Complaint                                       Summons                                       48         Uploaded




     Service Attempts
     Attempt #9 | 10/15/2019 9:45 AM | 1031 Davison Lane (Home)

     No Answer - I left the property after attempting to make contact with "Kyle" via cell phone. no response.


     Attempt #8 | 10/15/2019 9:30 AM | 1031 Davison Lane (Home)

     - No response


     Attempt #7 | 10/15/2019 9:00 AM | 1031 Davison Lane (Home)

     No Answer - No response. -Sat in truck.


     Attempt #6 | 10/15/2019 8:30 AM | 1031 Davison Lane (Home)
     No Answer - Same (2) cars parked in the drive way. -Knock, bell ring, no response. -Sat in my truck.


     Attempt #5 | 10/14/2019 3:55 PM | 1031 Davison Lane (Home)

     No Answer - Knocked, rang bell, no answer. observed opened laptop on kitchen bar. I sat in truck 15 mins. and made another attempt. No response and
     no dog this time.


     Attempt #4 | 10/14/2019 3:36 PM | 1031 Davison Lane (Home)
     No Answer - Dog observed and appeared to be making contact with a person hiding behind cabinets. Contacted Kyle O. He talked in circles and claimed
     he wasn't there and would call back. He called back and said house is rented and told renters not to answer


     Attempt #3 | 10/14/2019 3:00 PM | 1031 Davison Lane (Home)
     No Answer - -(2) cars present in the drive way. -Door knock. bell ring, no response.


     Attempt #2 | 10/13/2019 2:10 PM | 1031 Davison Lane (Home)

     No Answer - Door knock, bell ring, no response. -No vehicles present in drive way.



https://platform.onelegal.com/OrderStatus/Details/13883789                                                                                                    1/2
12/16/2019
        Case                                     OrderStatus
                  2:19-cv-07934-DMG-SS Document 10-1         Details
                                                         Filed       | One Legal
                                                                  12/17/19       Page 21 of 29 Page ID #:74
     Attempt #1 | 10/13/2019 1:06 PM | 1031 Davison Lane (Home)

     No Answer - Door knock, bell ring, no response. -No vehicles present in drive way.




     Notes
     10/10/2019 10:23:13 AM | One Legal Staff
     Per Customer Brian we are changing the last day of service from 10/11-10/17.




      Case Information
      Court
      United States District Court, Central District of California (Central District of California - District - Los Angeles - First Street)

      Number
      2:19-cv-07934-DMG-SS

      Plaintiff
      Arya Toufanian




      Party to Serve
      Name
      Kyle Ore ce

      Address 1 (Home)
      1031 Davison Lane
      Greensboro, GA 30642
      Source: Customer




      Con rmation Receipt #23159545




                                                                          Copyright © 2019 One Legal LLC
                                                                                Version: 7.0.15313.11-1315




https://platform.onelegal.com/OrderStatus/Details/13883789                                                                                    2/2
12/16/2019
        Case                                     OrderStatus
                  2:19-cv-07934-DMG-SS Document 10-1         Details
                                                         Filed       | One Legal
                                                                  12/17/19       Page 22 of 29 Page ID #:75



   Order #13883790: Process Serve
   Submitted: 10/9/2019 5:13 PM PT   |   Attorney: Doug Lipstone   |   Contact: Bryan Bitzer




                 Serve failed                                                                                                    Service Level: Three Day
                 10/15/2019 9:45 AM                                                                                           Last day to serve: 10/15/2019



     MESSAGE FROM ONE LEGAL: Service could not be completed. You can nd documentation of non-service and details of each attempt below. Please
     place a new order if you would like to request additional attempts to serve this party.




     Documents

        Returned (0)

     Your con rmation report will be available here once the serve is complete.

        Your Files (1)


       Document Title                                              Document Type                                 Pages      Status

       Summons and Complaint                                       Summons                                       48         Uploaded




     Service Attempts
     Attempt #9 | 10/15/2019 9:45 AM | 1031 Davison Lane (Business)

     No Answer - I left the property after attempting to make contact with "Kyle" via cell phone. no response.


     Attempt #8 | 10/15/2019 9:30 AM | 1031 Davison Lane (Business)

     - No response


     Attempt #7 | 10/15/2019 9:00 AM | 1031 Davison Lane (Business)

     No Answer - No response. -Sat in truck.


     Attempt #6 | 10/15/2019 8:30 AM | 1031 Davison Lane (Business)
     No Answer - Same (2) cars parked in the drive way. -Knock, bell ring, no response. -Sat in my truck


     Attempt #5 | 10/14/2019 4:05 PM | 1031 Davison Lane (Business)

     No Answer - Knocked, rang bell, no answer. observed opened laptop on kitchen bar. I sat in truck 15 mins. and made another attempt. No response and
     no dog this time.


     Attempt #4 | 10/14/2019 3:36 PM | 1031 Davison Lane (Business)
     No Answer - Dog observed and appeared to be making contact with a person hiding behind cabinets. Contacted Kyle O. He talked in circles and claimed
     he wasn't there and would call back. He called back and said house is rented and told renters not to answer


     Attempt #3 | 10/14/2019 3:00 PM | 1031 Davison Lane (Business)
     No Answer - 2) cars present in the drive way. -Door knock. bell ring, no response


     Attempt #2 | 10/13/2019 2:10 PM | 1031 Davison Lane (Business)

     No Answer - Door knock, bell ring, no response. -No vehicles present in drive way.



https://platform.onelegal.com/OrderStatus/Details/13883790                                                                                                    1/2
12/16/2019
        Case                                     OrderStatus
                  2:19-cv-07934-DMG-SS Document 10-1         Details
                                                         Filed       | One Legal
                                                                  12/17/19       Page 23 of 29 Page ID #:76
     Attempt #1 | 10/13/2019 1:06 PM | 1031 Davison Lane (Business)

     No Answer - Door knock, bell ring, no response. -No vehicles present in drive way.




     Notes
     10/10/2019 10:31:40 AM | One Legal Staff
     Spoke with Customer Brian OK to change last day of service from 10/15 -10/17




      Case Information
      Court
      United States District Court, Central District of California (Central District of California - District - Los Angeles - First Street)

      Number
      2:19-cv-07934-DMG-SS

      Plaintiff
      Arya Toufanian




      Party to Serve
      Name
      Give Back Media, LLC

      Agent for Service
      Kyle Ore ce

      Address 1 (Business)
      1031 Davison Lane
      Greensboro, GA 30642
      Source: Customer




      Con rmation Receipt #23159545




                                                                          Copyright © 2019 One Legal LLC
                                                                                Version: 7.0.15313.11-1315




https://platform.onelegal.com/OrderStatus/Details/13883790                                                                                    2/2
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 24 of 29 Page ID #:77



   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
  25
  26
  27
                            EXHIBIT “H”
  28                                       12
                             DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 25 of 29 Page ID #:78
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 26 of 29 Page ID #:79



   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
  25
  26                         EXHIBIT “I”
  27
  28                                       13
                             DECLARATION OF BRYAN B. BITZER
Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 27 of 29 Page ID #:80
     Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 28 of 29 Page ID #:81

                                                                                                                                                  Reset Form




                                                         UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA

 ARYA TOUFANIAN                                                                        CASE NUMBER

                                                                                                    CV 19-7934-DMG (SSx)
                                                                  PLAINTIFF(S)
                                         v.
 KYLE OREFFICE, et al.
                                                                                                             WAIVER OF SERVICE OF
                                                                                                                  SUMMONS
                                                              DEFENDANT(S).

To: Lee M. Weinberg, attorney for plaintiff ARYA TOUFANIAN
     (Name of Plaintiff's Attorney or Unrepresented Plaintiff)

     I hereby acknowledge receipt of your request that I waive service of a summons in the above-entitled action. I have also received a
copy of the complaint in the action, two copies of this waiver form, and a means by which I can return the signed waiver to you without
cost to me.

     I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit by not requiring that I (or the
entity on whose behalf I am acting) be served with judicial process in the manner provided by Rule 4 of the Federal Rules of Civil
Procedure.

    I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

     I understand that judgment may be entered against me (or the party on whose behalf I am acting) if an answer or motion under Rule
12 is not served within 60 days after*           January 16, 2020               , or within 90 days after that date if the request was sent
outside the United States.

     *Date Notice of Lawsuit and Request for Waiver of Service Summons is sent.




     Date Signed by Receiving Party                                                        Signature



     Name                                                                                  Telephone Number and Fax Number



     Street Address                                                                        Relationship to Entity on Whose Behalf I am Acting

                                                                                             Give Back Media, LLC
     City, State, Zip Code                                                                 Name of Party Waiving Service
Duty to Avoid Unnecessary Costs of Service of Summons

      Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the summons and complaint. A defendant
located in the United States who, after being notified of an action and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will
be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

      It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been brought in an improper place or
in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who waives service of the summons retains all defenses and
objections (except any relating to the summons or to the service of the summons), and may later object to the jurisdiction of the court or to the place where the action has
been brought.

      A defendant who waives service must within the time specified on the waiver form serve on the plaintiff’s attorney (or unrepresented plaintiff) a response to the
complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within this time, a default judgment may be taken against
that defendant. By waiving service, a defendant is allowed more time to answer than if the summons had been actually served when the request for waiver of summons
was received.


CV-108 (06/98)                                           WAIVER OF SERVICE OF SUMMONS
     Case 2:19-cv-07934-DMG-SS Document 10-1 Filed 12/17/19 Page 29 of 29 Page ID #:82

                                                                                                                                                  Reset Form




                                                         UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA

 ARYA TOUFANIAN                                                                        CASE NUMBER

                                                                                                    CV 19-7934-DMG (SSx)
                                                                  PLAINTIFF(S)
                                         v.
 KYLE OREFFICE, et al.
                                                                                                             WAIVER OF SERVICE OF
                                                                                                                  SUMMONS
                                                              DEFENDANT(S).

To: Lee M. Weinberg, attorney for plaintiff ARYA TOUFANIAN
     (Name of Plaintiff's Attorney or Unrepresented Plaintiff)

     I hereby acknowledge receipt of your request that I waive service of a summons in the above-entitled action. I have also received a
copy of the complaint in the action, two copies of this waiver form, and a means by which I can return the signed waiver to you without
cost to me.

     I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit by not requiring that I (or the
entity on whose behalf I am acting) be served with judicial process in the manner provided by Rule 4 of the Federal Rules of Civil
Procedure.

    I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

     I understand that judgment may be entered against me (or the party on whose behalf I am acting) if an answer or motion under Rule
12 is not served within 60 days after*           January 16, 2020               , or within 90 days after that date if the request was sent
outside the United States.

     *Date Notice of Lawsuit and Request for Waiver of Service Summons is sent.




     Date Signed by Receiving Party                                                        Signature

      Kyle Oreffice
     Name                                                                                  Telephone Number and Fax Number



     Street Address                                                                        Relationship to Entity on Whose Behalf I am Acting

                                                                                             Kyle Oreffice
     City, State, Zip Code                                                                 Name of Party Waiving Service
Duty to Avoid Unnecessary Costs of Service of Summons

      Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the summons and complaint. A defendant
located in the United States who, after being notified of an action and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will
be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

      It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been brought in an improper place or
in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who waives service of the summons retains all defenses and
objections (except any relating to the summons or to the service of the summons), and may later object to the jurisdiction of the court or to the place where the action has
been brought.

      A defendant who waives service must within the time specified on the waiver form serve on the plaintiff’s attorney (or unrepresented plaintiff) a response to the
complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within this time, a default judgment may be taken against
that defendant. By waiving service, a defendant is allowed more time to answer than if the summons had been actually served when the request for waiver of summons
was received.


CV-108 (06/98)                                           WAIVER OF SERVICE OF SUMMONS
